Citation Nr: 0943436	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-24 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES


1.  Entitlement to service connection for claimed flat feet 
to include a right 5th toe disorder.  

2.  Entitlement to service connection for claimed bilateral 
knee pain.  

3.  Entitlement to service connection for claimed bilateral 
leg cramps.  

4.  Entitlement to service connection for claimed low back 
pain.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.  



REMAND

Upon review of the record, the Board finds that the Veteran's 
claims must be remanded for further action.  

First, a remand for a Decision Review Officer (DRO) hearing 
is necessary.  In particular, the Veteran in her August 2007 
Substantive Appeal (VA Form 9), requested the opportunity to 
testify in a hearing before the RO's DRO.  

Accordingly, hearings were scheduled for December 2007, May 
2008, and July 2008.  None of the scheduled hearings was 
held, however, due to the unavailability of either the DRO or 
the Veteran on the scheduled hearings dates.  

Nonetheless, the record shows that the Veteran has not 
withdrawn her request for a DRO hearing.  Most recently in an 
April 2009 statement to her senator, the Veteran wrote that 
she was still waiting for a hearing date.  

Accordingly, upon remand, the RO should schedule the Veteran 
for a DRO hearing.  

The Board also notes that in her April 2009 statement, the 
Veteran wrote that she had received treatment at a VA medical 
center for her claimed disabilities.  Currently, those VA 
treatment records are not associated with the claims file.  
Therefore, upon remand, the RO should request the Veteran's 
VA treatment records.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

For these reasons, the case is REMANDED for the following 
action:

1. The RO should send the Veteran a 
letter advising her of the information 
and evidence necessary to substantiate 
the remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for any 
private (non-VA) health care providers 
who treated her for her claimed 
disabilities.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's VA treatment 
records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is also to be notified of any 
unsuccessful efforts in order to allow 
her the opportunity to obtain and submit 
those records for VA review.  

3.  The RO should also take appropriate 
steps to schedule the Veteran for a 
hearing before a Decision Review Officer, 
if still indicated.  The RO should 
provide the Veteran reasonable advance 
notice of the date, time, and location of 
the hearing.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by 
the record, to include scheduling the 
Veteran for a VA examination, the RO 
should readjudicate the remanded claims 
of service connection in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran (and her 
representative, if any) an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords her the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


